‘ FILED

IN THE UNITED STATES DISTRICT COURT MAR 16 2020

FOR THE DISTRICT OF NEW JERSEY AT-@:30:......... LUZEM

WILLIAM T. WALSH
CLERK

 

IN RE: ADDITIONAL MEASURES DUE
TO THE EXIGENT CIRCUMSTANCES Standing Order 20-03
CREATED BY COVID-19

 

 

In light of the circumstances identified in this Court’s Standing Order
20-02, including the anticipated difficulties in obtaining grand jury quorums
throughout the District as a result of the COVID-19 pandemic, and in light of
expected delays in scheduling change-of-plea hearings EBrowenous the
District as a result of that pandemic:

1. The Court finds the ends of justice served by granting a
continuance of the 30-day period established by 18 U.S.C. § 3161(b), during
which, in a case commenced by complaint, the United States must either
obtain an indictment or file an information, outweigh the best interest of the
public and each defendant in a speedy trial and a speedy indictment in a
criminal case. Therefore, absent further order of the Court and
notwithstanding Paragraph 12 of Standing Order 20-02, the time period of
March 16, 2020 through April 30, 2020 shall be “excluded time’ in all
criminal proceedings in this District under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), including those proceedings commenced by complaint.

Z,, The continuance granted pursuant to paragraph 1 of this Order
shall also apply to any time limits established by the Interstate Agreement
on Detainers, 18 U.S.C. app. 2, § 2 (art. IID.

Os Furthermore, requirements in Criminal Matters to provide to the
Court courtesy copies of electronic filings are SUSPENDED in all cases for
the duration of this Order. However, the requirement to submit courtesy
copies in Civil Matters shall be left to the discretion of individual judges who
have expressed a preference for courtesy copies.
4. This Standing Order will expire no later than April 30, 2020,
unless extended by further Court order.

DATED: March 16, 2020

Ab f~ Wufprp—

 

Hon. Freda L. Wolfson,
U.S. Chief District Judge
District of New Jersey
